              Case 2:17-cr-00064-JAM Document 280 Filed 01/22/21 Page 1 of 3


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for ALFONSO RIVERA, Jr.
 5

 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                 ) No. 17-64 JAM
 8
                     Plaintiff,                    )
 9                                                 ) STIPULATION AND ORDER
            v.                                     ) TO STATUS CONFERENCE
10                                                 )
     CESAR ERENDIRA NAVA,                          ) Requested date: 3-2-2021
11
     ALFONSO RIVERA, Jr., and                      ) Time: 9:30 a.m.
12
     GEORGINA LOPEZ-QUINTERO,                      ) Judge: Hon. John A. Mendez
                     Defendants.                   )
13   ================================)
14          It is hereby stipulated between the parties, Jason Hitt, Assistant United States Attorney,
15
     Clemente Jimenez, attorney for defendant CESAR ERENDIRA NAVA, Toni White, attorney for
16
     defendant GEORGINA LOPEZ-QUINTERO, and Michael Long, attorney for defendant
17

18
     ALFONSO RIVERA, Jr., that the status conference set for January 26, 2021, at 9:30 a.m. should be

19   continued and re-set for March 2, 2021, at 9:30 a.m.

20          The parties further agree that this Court should make a finding of good cause for the requested
21
     extension and that in fact good cause is hereby shown. The government has provided over 1,750
22
     pages of discovery, including many audio and video recordings. Each defense attorney continues to
23
     read, view and listen to the discovery, investigate the case and meet with their respective clients.
24

25   Counsel for each of the defendants believe that failure to grant the above-requested continuance

26   would deny counsel the reasonable time necessary for effective preparation, taking into account
27

28




                                                     -1-
              Case 2:17-cr-00064-JAM Document 280 Filed 01/22/21 Page 2 of 3


 1   the exercise of due diligence.     Counsel for the United States does not oppose this requested
 2
     continuance.
 3
            All parties are available to appear in this case on March 2, 2021.
 4
            Each party further stipulates that the ends of justice served by granting such continuance
 5

 6   outweigh the best interests of the public and of all the defendants in a speedy trial. Time has already

 7   been excluded through January 26, 2021.
 8
            All parties request the date of March 2, 2021, at 9:30 a.m., for the new status hearing. The
 9
     request for extending the date for the status conference is at the specific request of each of the
10
     defendants and with the knowing, intelligent and voluntary waiver of each defendant’s speedy trial
11

12
     rights under the law. Good cause is hereby shown.

13          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
14   within which trial must commence, the time period of January 26, 2021, to March 2, 2021,
15
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
16
     because it results from a continuance granted by the Court at defendants’ request on the basis of
17

18
     the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19   of the public and the defendant in a speedy trial.

20
     Dated: January 21, 2021                                Respectfully submitted,
21

22                                                          /s/ Michael D. Long__________
                                                            MICHAEL D. LONG
23                                                          Attorney for Alfonso Rivera, Jr.
24
                                                            /s/ Clemente Jimenez__________
25                                                          CLEMENTE JIMENEZ
                                                            Attorney for Cesar Erendira Nava
26

27                                                          /s/ Toni White__________
                                                            TONI WHITE
28                                                          Attorney for Georgina Lopez-Quintero


                                                      -2-
              Case 2:17-cr-00064-JAM Document 280 Filed 01/22/21 Page 3 of 3


 1

 2
     Dated: January 21, 2021                                McGREGOR SCOTT
 3                                                          United States Attorney

 4                                                          /s/ Jason Hitt________
                                                            JASON HITT
 5
                                                            Assistant U.S. Attorney
 6

 7
                                                   ORDER
 8

 9          GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.

10          The date for the status hearing in this matter is hereby re-set for March 2, 2021, at 9:30 a.m.,
11   before District Court Judge John A. Mendez.

12
            Time is excluded through the new hearing date of March 2, 2021.
13

14

15   DATED: January 21, 2021                        /s/ John A. Mendez
16                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28




                                                     -3-
